EXHIBIT 10.2




AMENDMENT NO. 1
TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
Amendment No. 1 to Amended and Restated Loan and Security Agreement, dated as of
April 6, 2017 (this “Amendment”), among ARLP REO I, LLC, on behalf of itself and
with respect to QRS Series of ARLP REO I, LLC and TRS Series of ARLP REO I, LLC,
ARLP REO II, LLC, on behalf of itself and with respect to QRS Series of ARLP REO
II, LLC and TRS Series of ARLP REO II, LLC, ARLP REO III, LLC, on behalf of
itself and with respect to QRS Series of ARLP REO III, LLC and TRS Series of
ARLP REO III, LLC, ARLP REO IV, LLC, on behalf of itself and with respect to QRS
Series of ARLP REO IV, LLC and TRS Series of ARLP REO IV, LLC, ARLP REO V, LLC,
on behalf of itself and with respect to QRS Series of ARLP REO V, LLC and TRS
Series of ARLP REO V, LLC, ARLP REO VI, LLC, on behalf of itself and with
respect to QRS Series of ARLP REO VI, LLC and TRS Series of ARLP REO VI, LLC,
ARLP REO VII, LLC, on behalf of itself and with respect to QRS Series of ARLP
REO VII, LLC and TRS Series of ARLP REO VII, LLC, ARLP REO 400, LLC, on behalf
of itself and with respect to QRS Series of ARLP REO 400, LLC and TRS Series of
ARLP REO 400, LLC and ARLP REO 500, LLC, on behalf of itself and with respect to
QRS Series of ARLP REO 500, LLC and TRS Series of ARLP REO 500, LLC and each
other Delaware limited liability company that is organized in series that may be
subsequently added as a party thereto (individually, each a “Borrower” and
collectively the “Borrowers”), Altisource Residential Corporation, a Maryland
corporation (the “Guarantor”) and Nomura Corporate Funding Americas, LLC, a
Delaware limited liability company (the “Lender”).
RECITALS
The Lender and the Borrowers are parties to that certain Amended and Restated
Loan and Security Agreement, dated as of April 7, 2016, (the “Existing Loan
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Loan Agreement.
The Lender and the Borrowers have agreed, subject to the terms and conditions of
this Amendment, that the Existing Loan Agreement be amended to reflect certain
agreed upon revisions to the terms of the Existing Loan Agreement.
Accordingly, the Lender and the Borrowers hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, that the Existing Loan
Agreement is hereby amended as follows:
SECTION 1.Amendments to Existing Loan Agreement.
1.1    The definition of “Exit Fee” shall be removed in its entirety and all
references thereto in any Facility Document are hereby deemed to be deleted in
their entireties.







--------------------------------------------------------------------------------




1.2    The definitions of “Stabilized Rental Property” and “Value Reduction
Event” in Section 2 of the Existing Loan Agreement are hereby amended and
restated in their respective entireties to read as follows (with the modified
text underlined for ease of review):


“Stabilized Rental Property” shall mean a Rental Property that satisfies the
following criteria, as determined by Lender in its discretion: (a)(i) the Rental
Property is subject to a Lease Agreement, (ii) all upfront capital expenditures
and repairs required under the terms of such Lease Agreement have been made,
(iii) the related Tenant has commenced its occupation of the Rental Property,
(iv) the first monthly Rental Proceeds under such Lease Agreement have been
received by Property Manager from the related Tenant, and (v) as to which the
related Tenant is less than ninety (90) days delinquent on any Monthly Lease
Payment, (b) the Rental Property is currently unleased for a period of ninety
(90) days or less, but immediately prior to such period, met the criteria set
forth in (a)(i) through (iv) above, or (c) as otherwise approved by Lender in
its discretion.
 
“Value Reduction Event” shall mean the occurrence of any of the following
events, with respect to any Rental Property:


(a)    a Financed Rental Property Issue has occurred and Borrowers have not
repaid to Lender the allocable Repayment Amount attributable to such Financed
Rental Property within the timeframe specified in Section 3(f);
(b)    if a Financed Rental Property is an Eligible Non-Stabilized Rental
Property that has not converted to an Eligible Stabilized Rental Property within
two hundred seventy (270) days of the date of the initial Advance with respect
to such Financed Rental Property;
(c)    once a Financed Rental Property becomes an Eligible Stabilized Property,
if, thereafter, such Stabilized Property is not subject to a Lease Agreement for
a period of more than ninety (90) days;
(d)    if a BPO is not obtained by Borrowers in accordance with the requirements
of Section 13(y); or
(e)    if a Financed Rental Property that is not or is no longer an Eligible
Non-Mortgaged Rental Property is not encumbered by a Mortgage; or
(f)    if a Property Sale has not been effectuated with respect to a Financed
Rental Property that is an Eligible Non-Mortgaged Rental Property within
one-hundred and twenty (120) days following the related Advance Date and such
Financed Rental Property is not sold or is not subject to an enforceable
Mortgage within the thirty (30) day period thereafter.


2



--------------------------------------------------------------------------------




SECTION 2.    Condition Precedent. This Amendment shall become effective as of
the date hereof (the “Amendment Effective Date”), subject to the satisfaction of
the following condition precedent:
2.1    Delivered Documents. On the Amendment Effective Date, the Lender shall
have received the following document, which shall be satisfactory to the Lender
in form and substance:
(a)    this Amendment, executed and delivered by the Borrowers and the Lender;
and
(b)    the Second Amended and Restated Pricing Side Letter.
SECTION 3.    Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Loan Agreement shall continue to be, and shall remain,
in full force and effect in accordance with its terms and the execution of this
Amendment.
SECTION 4.    Representations and Warranties.  Each Borrower hereby represents
and warrants to the Lender that it is in compliance with all the terms and
provisions set forth in the Existing Loan Agreement on its part to be observed
or performed, and that no Event of Default has occurred or is continuing, and
hereby confirms and reaffirms the representations and warranties contained in
the Existing Loan Agreement (including Section 12 thereof).
SECTION 5.    Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.
SECTION 6.    Counterparts. This Amendment may be executed by each of the
parties hereto in any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Counterparts may be delivered electronically.
SECTION 7.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH
SHALL GOVERN.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]




3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Amendment No. 1 to Amended
and Restated Loan and Security Agreement to be duly executed as of the date
first above written.


 
 
NOMURA CORPORATE FUNDING AMERICAS, LLC
 
 
 
 
 
 
 
 
By:
/s/ Jack Kattan
 
 
 
Name:
Jack Kattan
 
 
 
Title:
Managing Director
 





Signature Page to Amendment No. 1 to Amended and Restated Loan and Security
Agreement

--------------------------------------------------------------------------------




 
 
ARLP REO I, LLC, on behalf of itself and each of its Series
 
 
 
 
 
 
 
 
By:
ARLP I, LLC, as manager
 
 
 
 
 
 
 
 
By:
Altisource Residential, L.P., its manager
 
 
 
 
 
 
 
 
By:
Altisource Residential GP, LLC, its general partner
 
 
 
 
 
 
 
 
By:
Altisource Residential Corporation, its sole member
 
 
 
 
 
 
 
 
By:
/s/ Robin N. Lowe
 
 
 
Name:
Robin N. Lowe
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ARLP REO II, LLC, on behalf of itself and each of its Series
 
 
 
 
 
 
 
 
By:
ARLP I, LLC, as manager
 
 
 
 
 
 
 
 
By:
Altisource Residential, L.P., its manager
 
 
 
 
 
 
 
 
By:
Altisource Residential GP, LLC, its general partner
 
 
 
 
 
 
 
 
By:
Altisource Residential Corporation, its sole member
 
 
 
 
 
 
 
 
By:
/s/ Robin N. Lowe
 
 
 
Name:
Robin N. Lowe
 
 
 
Title:
Chief Financial Officer
 





Signature Page to Amendment No. 1 to Amended and Restated Loan and Security
Agreement



--------------------------------------------------------------------------------




 
 
ARLP REO III, LLC, on behalf of itself and each of its Series
 
 
 
 
 
 
 
 
By:
ARLP I, LLC, as manager
 
 
 
 
 
 
 
 
By:
Altisource Residential, L.P., its manager
 
 
 
 
 
 
 
 
By:
Altisource Residential GP, LLC, its general partner
 
 
 
 
 
 
 
 
By:
Altisource Residential Corporation, its sole member
 
 
 
 
 
 
 
 
By:
/s/ Robin N. Lowe
 
 
 
Name:
Robin N. Lowe
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ARLP REO IV, LLC, on behalf of itself and each of its Series
 
 
 
 
 
 
 
 
By:
ARLP I, LLC, as manager
 
 
 
 
 
 
 
 
By:
Altisource Residential, L.P., its manager
 
 
 
 
 
 
 
 
By:
Altisource Residential GP, LLC, its general partner
 
 
 
 
 
 
 
 
By:
Altisource Residential Corporation, its sole member
 
 
 
 
 
 
 
 
By:
/s/ Robin N. Lowe
 
 
 
Name:
Robin N. Lowe
 
 
 
Title:
Chief Financial Officer
 





Signature Page to Amendment No. 1 to Amended and Restated Loan and Security
Agreement



--------------------------------------------------------------------------------




 
 
ARLP REO V, LLC, on behalf of itself and each of its Series
 
 
 
 
 
 
 
 
By:
ARLP I, LLC, as manager
 
 
 
 
 
 
 
 
By:
Altisource Residential, L.P., its manager
 
 
 
 
 
 
 
 
By:
Altisource Residential GP, LLC, its general partner
 
 
 
 
 
 
 
 
By:
Altisource Residential Corporation, its sole member
 
 
 
 
 
 
 
 
By:
/s/ Robin N. Lowe
 
 
 
Name:
Robin N. Lowe
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ARLP REO VI, LLC, on behalf of itself and each of its Series
 
 
 
 
 
 
 
 
By:
ARLP I, LLC, as manager
 
 
 
 
 
 
 
 
By:
Altisource Residential, L.P., its manager
 
 
 
 
 
 
 
 
By:
Altisource Residential GP, LLC, its general partner
 
 
 
 
 
 
 
 
By:
Altisource Residential Corporation, its sole member
 
 
 
 
 
 
 
 
By:
/s/ Robin N. Lowe
 
 
 
Name:
Robin N. Lowe
 
 
 
Title:
Chief Financial Officer
 





Signature Page to Amendment No. 1 to Amended and Restated Loan and Security
Agreement



--------------------------------------------------------------------------------




 
 
ARLP REO VII, LLC, on behalf of itself and each of its Series
 
 
 
 
 
 
 
 
By:
ARLP I, LLC, as manager
 
 
 
 
 
 
 
 
By:
Altisource Residential, L.P., its manager
 
 
 
 
 
 
 
 
By:
Altisource Residential GP, LLC, its general partner
 
 
 
 
 
 
 
 
By:
Altisource Residential Corporation, its sole member
 
 
 
 
 
 
 
 
By:
/s/ Robin N. Lowe
 
 
 
Name:
Robin N. Lowe
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ARLP REO 400, LLC, on behalf of itself and each of its Series
 
 
 
 
 
 
 
 
By:
ARLP I, LLC, as manager
 
 
 
 
 
 
 
 
By:
Altisource Residential, L.P., its manager
 
 
 
 
 
 
 
 
By:
Altisource Residential GP, LLC, its general partner
 
 
 
 
 
 
 
 
By:
Altisource Residential Corporation, its sole member
 
 
 
 
 
 
 
 
By:
/s/ Robin N. Lowe
 
 
 
Name:
Robin N. Lowe
 
 
 
Title:
Chief Financial Officer
 





Signature Page to Amendment No. 1 to Amended and Restated Loan and Security
Agreement



--------------------------------------------------------------------------------






 
 
ARLP REO 500, LLC, on behalf of itself and each of its Series
 
 
 
 
 
 
 
 
By:
ARLP I, LLC, as manager
 
 
 
 
 
 
 
 
By:
Altisource Residential, L.P., its manager
 
 
 
 
 
 
 
 
By:
Altisource Residential GP, LLC, its general partner
 
 
 
 
 
 
 
 
By:
Altisource Residential Corporation, its sole member
 
 
 
 
 
 
 
 
By:
/s/ Robin N. Lowe
 
 
 
Name:
Robin N. Lowe
 
 
 
Title:
Chief Financial Officer
 





Signature Page to Amendment No. 1 to Amended and Restated Loan and Security
Agreement